internal_revenue_service national_office technical_advice_memorandum december third party communication none date of communication not applicable number release date index uil no case-mis no ------------------------------------------ -------------------------------------------------------------------------------------------- tam-129412-04 cc psi b06 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------------------- -------------------------- ------------------------------- ---------------- ------- ------------------- legend taxpayer ------------------------------------------------- issues whether the tangible_personal_property land improvements and non-residential real_property used in connection with ------------------ operations is includible in macrs asset guideline cla sec_80 theme and amusement parks as described in revproc_87_56 1987_2_cb_674 for depreciation purposes if the tangible_personal_property land improvements and non-residential real_property used in connection with ------------------ operations are not properly includible in macrs asset guideline cla sec_80 how should the assets be treated for depreciation purposes tam-129412-04 conclusions the tangible_personal_property land improvements and non-residential real_property used in connection with ------------------ operations are not includible in macrs asset guideline cla sec_80 theme and amusement parks as described in revproc_87_56 for depreciation purposes the tangible_personal_property used in connection with ------------------ operations is includible in macrs asset guideline cla sec_79 recreation for depreciation purposes the ------------------ as well as other structures and land improvements used in connection with ------------------ operations are excluded from asset cla sec_79 and are land improvements described in macrs asset_guideline_class land improvements or if they meet the definition of a building set forth in sec_1_48-1 of the income_tax regulations nonresidential_real_property facts taxpayer owns or operates --- ---------- live entertainment venues or ------------------ facilities within the united_states of which --- are at issue in this memorandum a list of the ------------------- at issue herein is attached as exhibit a the average size of these facilities is approximately ------------- and the ------------------- themselves can generally seat --------------------patrons patrons generally have access to the entire grounds by paying for admission to the attraction the attraction is usually entertainment typically a musical or comedy performance but the ------------------- are also used for seasonal entertainment ------------------------------------------------------------------- ------------------------------------------------------------------------------------- patrons at an ---------- ------------------ event generally may purchase either reserved or general admission seating reserved seating is closer to the stage and is generally under cover and general admission seating is situated directly behind the reserved seating on a ------------ ---------------------------------------------------------- most ------------------- have a majority of their entertainment performances between ----------------------- the premises surrounding the ----------------- include large mown grass areas open concourse areas and areas where in addition to the musical attraction patrons can eat browse through kiosks and stands typically depending on the attraction and participate in or view other activities -------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------ each ------------------ has multiple dining and eating areas including food and beverage concessions vending carts and picnic areas at some ------------------- there are ponds or other waterways the permanently situated assets at issue include but are not limited to ------ seating and related costs concrete with removable bench or individual seating --------------------- reserved seating stage landscaping site lighting paving sidewalks fences parking lots and exterior decorative lighting also included are assets that provide other tam-129412-04 support functions including but not limited to food and beverage retailing souvenir vending ticket booths facades and special purpose structures such as dressing rooms restrooms smoking lounges vip structures and catering buildings law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_depreciation_method and recovery_period are determined by reference to class_life or by statute the term aclass life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation allowance would be computed based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used sec_1_48-1 defines a abuilding as any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through is classified in the asset category see 111_tc_105 the business activity asset classes described below are set forth in revproc_87_56 asset class land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable examples of such assets might include sidewalks roads canals waterways drainage facilities sewers not including municipal sewers in cla sec_51 wharves and docks bridges fences landscaping shrubbery or radio and television transmitting towers does not include land improvements that are explicitly included in any other class and buildings and structural_components as defined in sec_1_48-1 of the regulations excludes public_utility initial clearing and grading land improvements as specified in revrul_72_403 1972_2_cb_102 asset cla sec_79 recreation includes assets used in the provision of entertainment services on payment of a fee or admission charge as in the operation of bowling alleys billiard and pool establishments theaters concert halls and miniature golf courses does not include amusement and theme parks and assets which consist primarily of specialized land improvements or structures such as golf courses sports stadia race tracks ski slopes and buildings which house the assets used in entertainment services asset cla sec_80 theme and amusement parks includes assets used in the provision of rides attractions and amusements in activities defined as theme and amusement parks and includes appurtenances associated with a ride attraction amusement or theme setting within the park such as ticket booths facades shop interiors and props special purpose structures and buildings other than warehouses administration buildings hotels and motels includes all land improvements for or in support of park activities eg parking lots sidewalks waterways bridges fences landscaping etc and support functions eg food and beverage retailing souvenir vending and other nonlodging accommodations if owned by the park and provided exclusively for the benefit of park patrons theme and amusement parks are defined as combinations of amusements rides and attractions which are permanently situated on park land and open to the public for the price of admission this guideline_class is a composite of all assets used in this industry except transportation equipment general purpose trucks cars airplanes etc which are included in asset guideline classes with the tam-129412-04 prefix assets used in the provision of administrative services asset classes with the prefix and warehouses administration buildings hotels and motels asset cla sec_80 was introduced in revproc_74_32 1974_2_cb_487 prior to that revenue_procedure cla sec_79 described those activities now encompassed within cla sec_80 and was entitled recreation and amusement former cla sec_79 was described in revproc_72_10 1972_1_cb_721 as including assets used in the provision of amusement or entertainment services on payment of a fee or admission charge as in the operation of bowling alleys billiard and pool establishments theatres concert halls amusement parks and miniature golf courses former cla sec_79 specifically did not include such assets which consist primarily of specialized land improvements or structures such as golf courses sports stadia racetracks ski slopes or buildings which house bowling alleys as mentioned previously under former sec_167 a taxpayer depreciated an asset based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group similarly when sec_168 was enacted as part of the tax_reform_act_of_1986 congress gave permission to the secretary except in the case of residential_real_property or non- residential_real_property to prescribe a new class_life for any property or modify the class_life for any assigned_property and instructed that any class_life or assigned_item prescribed or modified under this authority shall reasonably reflect the anticipated useful_life and the anticipated decline in value over time of the property to the industry or other group the anticipated useful_life of the property was linked to the industry or other group because it was expected that taxpayers in the same business activity would have similar experiences in the present case the initial issue raised is whether the activity conducted by the taxpayer at its ------------------- is within that activity described in cla sec_80 application of cla sec_80 is limited to theme and amusement parks defined in cla sec_80 as combinations of amusements rides and attractions which are permanently situated on park land and open to the public for the price of admission while the description of cla sec_80 in revproc_87_56 contains a listing of the assets included within that class this definition is the starting point for determining whether the activity under consideration is within cla sec_80 the ------------------- at issue here have few if any amusements rides or other attractions that are permanently situated on park land while the taxpayer does point out the comfort of both the reserved and general admission seating and makes reference to the vip structures and smoking lounges such facilities are not amusements or attractions within the meaning of cla sec_80 rather the taxpayer’s attraction is the entertainment or other event offered at the ------- ------------------ none of these attractions or events is permanently situated on park land rather they are ever-changing appearing at the ------------------ temporarily and moving on to the next venue after a short time similarly the assets used in connection with ---- -------------other activities are not permanently situated at the park some of these tam-129412-04 assets are owned by third parties and therefore are not eligible for depreciation by the taxpayer while the vip structures and smoking lounges and the kiosks or other structures from which the concession sales are made may be permanently situated on park land they are not representative of the types of attractions and amusements that define the class rather these structures are the types of assets referred to in cla sec_80 as appurtenances associated with a ride attraction amusement or theme setting within the park when such assets are used in connection with a theme or amusement park activity this language makes clear that these assets are includible in cla sec_80 without this specific language such assets would be classified as buildings or land improvements and would not be includible in the class however these types of assets are not unique to theme and amusement parks and their presence does not compel a cla sec_80 characterization as previously discussed cla sec_80 defines theme and amusement parks in terms of amusements rides or other attractions permanently situated on park land the appurtenance assets are not part of the definitional component of the class in contrast the traditional theme or amusement park has rides and other attractions that remain at the park site until replaced due to economic or physical obsolescence when asset cla sec_80 was established by the treasury_department a relatively short recovery_period was provided for a mixture of assets that included certain buildings and land improvements as indicated above this short recovery_period was reflective of the anticipated useful_life experience of assets used in the theme and amusement park industry because of the nature of this industry continuous capital expenditures are incurred to replace assets before economic and physical obsolescence of the assets such replacement is necessary in order to attract returning customers see generally a study of the theme and amusement park industry office of industrial economics date the taxpayer in the present case is not subject_to the same experience because its customers are attracted by the ever-changing events provided at the taxpayer’s venues the mere presence of a park-like setting such as that surrounding the ---------------------- ----------------------------------------------------------------------------------------------------------------- at issue is not sufficient to transform the taxpayer’s activity into a theme or amusement park activity an amusement park may not have a park-like setting having concluded that the activity at issue is not included within cla sec_80 we will now consider the proper classification of that activity cla sec_79 drafted more broadly than cla sec_80 includes assets used in the provision of entertainment services on payment of a fee or admission charge as in the operation of theatres concert halls and miniature golf courses the class clearly encompasses both indoor and outdoor venues however the class specifically excludes specialized land improvements and structures such as golf courses sports stadia race tracks ski slopes and buildings which house the assets used in providing the entertainment services thus cla sec_79 encompasses assets used to provide entertainment services but not the land improvements and buildings used in providing those services assets tam-129412-04 encompassed within cla sec_80 by contrast include associated structures and most buildings excepting only warehouses administration buildings hotels and motels for example assets such as audio visual equipment used to provide musical and other entertainment services in a concert hall or theatre are included within cla sec_79 while the actual concert hall or theatre is not in the present case the entertainment and other events offered at taxpayer’s ------------- ------------------- are entertainment services and the assets used to provide those entertainment services are included within cla sec_79 the fact that taxpayer presents such entertainment and attractions in a venue at which most of the seating is uncovered and is surrounded by a park-like setting does not change the fundamental nature of the activity however the ------------------ assets to the extent included in the definition of buildings or structural_components as set forth in sec_1_48-1 and land improvements described in class are specifically excluded from cla sec_79 the specific exclusion of land improvements and buildings from cla sec_79 does not indicate that those assets were moved to cla sec_80 when that class was created out of former cla sec_79 the separate exclusion contained within the description of cla sec_79 for amusement and theme parks describes the sum of the assets moved from former cla sec_79 to cla sec_80 accordingly land improvements associated with a cla sec_79 activity are included in asset class buildings associated with a cla sec_79 activity are depreciated as nonresidential_real_property if they meet the definition of a building set forth in sec_1_48-1 under the rules in sec_168 and sec_168 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
